           Case 1:20-cv-01172-JLT Document 11 Filed 12/23/20 Page 1 of 2


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   MATTHEW THOMASSON,                             ) Case No.: 1:20-cv-01172-JLT
                                                    )
12                 Plaintiff,                       ) ORDER RESETTING PRETRIAL CONFERENCE
                                                    ) AND SETTING TRIAL DATE
13          v.                                      )
                                                    )
14   SENTINEL TRANSPORTATION, LLC,
                                                    )
15                 Defendant.                       )
                                                    )
16                                                  )

17          This case has been reassigned to Jennifer L. Thurston, United States Magistrate Judge pursuant

18   to the parties’ consent. (Docs. 8, 9, 10.) Accordingly, the Court ORDERS:

19          1.     The pretrial conference is reset for March 7, 2022 at 8:30 a.m., at the United States

20                 District Courthouse in Bakersfield, California, before the Honorable Jennifer L.

21                 Thurston, United States Magistrate Judge; and

22          2.     The trial is set for May 9, 2022 at 8:30 a.m., at the United States District Courthouse

23                 in Bakersfield, California, before the Honorable Jennifer L. Thurston, United States

24                 Magistrate Judge.

25                 a.      This is a jury trial.

26                 b.      Counsels’ estimate of trial time: 3-5 days.

27   ///

28   ///

                                                        1
         Case 1:20-cv-01172-JLT Document 11 Filed 12/23/20 Page 2 of 2


1               c.       Counsels’ attention is directed to Local Rules of Practice for the Eastern District

2                        of California, Rule 285.

3
4    IT IS SO ORDERED.

5      Dated:   December 23, 2020                           /s/ Jennifer L. Thurston
6                                                    UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
